Citation Nr: 0120181	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  93-14 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971 and from June 1973 to January 1992.  

This appeal arose from a December 1992 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  In August 1993, this case was transferred 
to the Montgomery, Alabama, RO.  A hearing was held in 
December 1993 before a Member of the Board sitting in 
Montgomery, Alabama.  The case was remanded to the RO in 
October 1995 and January 1999 and is now again before the 
Board for review.


FINDINGS OF FACT

1.  Left shoulder subacromial bursitis with mild to moderate 
rotator cuff degenerative changes and with possibility of 
impingement syndrome is of service origin.

2.  Left hip disability, most probably chronic recurrent 
supratrochanteric bursitis, is of service origin.

3.  The veteran has not been shown to currently have a low 
back disorder.

4.  Hypertension has not been demonstrated in service or to a 
degree of 10 percent within one year of service.  

CONCLUSIONS OF LAW

1.  Left shoulder subacromial bursitis with mild to moderate 
rotator cuff degenerative changes and with possibility of 
impingement syndrome was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303 (2000).

2.  Left hip disability, most probably chronic recurrent 
supratrochanteric bursitis, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

4.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions, the SOC and the SSOC, 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  There is no indication in this case that the 
appellant's claim for benefits is incomplete.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was afforded numerous VA 
examinations during the course of this appeal.  The veteran 
appeared before the undersigned Board Member at a December 
1993 hearing.  Moreover, this matter has been remanded on two 
separate occasions for additional development.  To the extent 
that development action may not have completely comported 
with the remand requirements, the outcome below obviates the 
need for further development.  The Board also observes that 
numerous attempts to obtain additional records from McCord 
Air Force Base have met with negative results.  As such, 
Board finds that there is more than sufficient evidence of 
record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Laws And Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

If the disorder is arthritis or hypertension, service 
connection may be granted if manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998, 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not a justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2000).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

Left Shoulder and Left Hip

Factual Background

A review of the record demonstrates that the veteran was seen 
with complaints of left shoulder pain in November 1991.  The 
veteran reported having discomfort in the left parascapular 
area at that time.  Physical examination revealed upper 
extremity range of motion to be intact.  Slight tenderness 
was noted along the parascapular region on the left side.  A 
diagnosis of muscular strain was rendered at that time.  

In December 1991, the veteran was again seen with complaints 
of left shoulder pain.  The veteran reported that he had had 
the pain following a 1988 motor vehicle accident.  He 
indicated that the pain was always there and that it was 
worse some days than others.  Physical examination revealed 
very mild pain in the parascapular region.  The shoulder 
joint had minimal discomfort with range of motion.  X-rays 
revealed normal findings.  It was the examiner's assessment 
that the veteran had chronic left shoulder pain.  

In January 1992, the veteran was seen with complaints of hip 
pain.  X-rays taken of the left hip revealed calcification in 
the lateral superior margin of the hip compatible with 
calcific tendonitis/bursitis.  

In February 1992, the veteran requested service connection 
for left shoulder pain.  In March 1992, the veteran requested 
service connection for left hip pain.  

In April 1992, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
occasional pain in the left shoulder blade when he elevated 
the arm beyond 90 degrees.  He indicated that the pain came 
on approximately six times per year and lasted about a week.  
He noted that the pain was generally relieved by pain pills.

The veteran also reported that approximately 3.5 months ago 
he noted the onset of pain in his left hip.  He indicated 
that x-rays taken at that time revealed some type of deposit 
in the joint.  The veteran noted that he was given pain pills 
at that time and the pain subsided after three weeks.  He 
stated that he had had recurrent pain in the hip region since 
that time.  He indicated that the pain did not appear to be 
related to his back pain.  

Physical examination of the shoulder joints revealed 
perfectly normal motion.  The veteran was able to abduct the 
shoulder to 180 degrees, both laterally and anteriorly.  
Posterior extension was to 20 degrees, bilaterally, and 
rotation was to 90 degrees medially and 85 degrees laterally.  
There was no visual or palpable deformity of the shoulder 
detected.  X-rays of the left shoulder revealed normal 
findings.  

Motion of the left hip appeared to be quite normal.  The 
examiner noted that the veteran held both lower extremities 
somewhat rigidly but had normal flexion to about 140 degrees.  
He also had complete extension and posterior hyperextension 
to 20 degrees, bilaterally, and abduction to 45 degrees, 
bilaterally.  X-rays of the left hip revealed normal 
findings.  

Diagnoses of intermittent pain of the left shoulder, 
questionable etiology, and pain in the left hip recently, 
questionable etiology, were rendered.  

In December 1993, the veteran appeared at a hearing before 
the undersigned Board Member.  At the time of the hearing, 
the veteran testified that he had had continuing problems 
with his left shoulder and hip since his retirement from 
service.   

In October 1995, the Board remanded this matter for further 
development, to include obtaining any available treatment 
records and performing an additional VA examination.  

VA outpatient treatment records obtained in conjunction with 
the Board remand demonstrate that x-rays taken of the 
veteran's hips in October 1992 revealed that the joint spaces 
were intact and there were no erosive or hypertrophic 
changes.  It was the examiner's conclusion that the veteran 
had normal hips.  

In February 1993, the veteran was again seen with complaints 
of left hip and left shoulder problems.  It was the 
examiner's assessment that the veteran had a probable 
musculotendenous tear of the left scapula and possible left 
hip arthritis.  

March 1993 x-rays of the hip revealed normal findings.  An 
April 1993 MRI of the hips also revealed normal findings with 
no evidence of avascular necrosis or joint effusion.  

In May 1993, a medical examination was performed on the 
veteran's left hip and left shoulder.  At the time of the 
examination, the veteran reported that he had had left 
shoulder pain with activity since 1977.  He indicated that 
the pain was mainly restricted to the left shoulder without 
radiation or numbness to the hand.  The veteran stated that 
it did restrict his range of motion somewhat.  

As to his left hip, the veteran reported that he had had left 
hip pain since 1991.  He noted that the pain suddenly began 
one morning when getting out of bed.  He stated that the pain 
radiated down the leg to the foot.

Physical examination revealed full range of motion of the 
upper and lower extremities with associated complaints of 
pain in the left shoulder during abduction resistance and 
complaints of left hip pain with straight leg raising.  
Strength was found to be appropriate.  

In September 1993, the veteran was again seen with complaints 
of left hip and leg pain.  It was the examiner's impression 
that the veteran had left hip and leg pain.  

December 1993 and January 1994 hip x-rays were reported as 
normal.  

In July 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having left shoulder and left hip pain most of the 
time.  The veteran indicated that he took 800 milligrams of 
Ibuprofen 3 times per day which sometimes relieved the pain.  

Physical examination of the left shoulder revealed flexion to 
153 degrees, external rotation to 90 degrees, abduction to 
153 degrees, and internal rotation to 55 degrees.  
Examination of the left hip revealed flexion to 72 degrees, 
extension to 0 degrees, and abduction to 22 degrees.  X-rays 
revealed a normal left hip and a normal left shoulder.  
Diagnoses of limitation of flexion and abduction of the left 
shoulder and limitation of flexion and abduction of the left 
hip were rendered.  

In January 1999, the Board again remanded this matter for 
additional development, to include obtaining an additional VA 
examination of the veteran's left shoulder and hip.  The 
examiner was asked to provide a definitive diagnosis for the 
etiology of any left shoulder and left hip pathology found.  
An opinion was also requested as to whether there was an 
etiological relationship between any currently diagnosed left 
shoulder and left hip disabilities and the complaints noted 
in the service medical records.

In January 2000, the veteran was afforded an additional VA 
orthopedic examination.  In the report, the examiner noted 
the history of complaints of left hip and left shoulder pain 
as well as the results of examinations performed in 
conjunction with the complaints.  The examiner indicated that 
he did not discover any evidence of multiple joint swellings 
in his review.  He further stated that the veteran's ANA was 
negative and that he had no symptoms typical of rheumatoid 
arthritis.  

As to the veteran's left shoulder, the examiner observed that 
the veteran was a cook all through the time that he was in 
the military and had to do a lot of pushing, pulling, and 
working above the shoulder level.  He noted that he lifted 
many heavy objects with his left shoulder.  He stated that 
the veteran described a constant dull ache but noted that 
whenever he moved his arm above shoulder level he had pain.  
He indicated that any repetitive movement above shoulder 
level hurt him.  There was no definite paresis or paralysis 
or any numbness of the elbow area, thumb or any of the 
fingers.  The examiner observed that the condition was 
aggravated by too much work or too many activities such as 
pulling, pushing, twisting, jerking, or any kind of work 
above the shoulder level.

As to the left hip pain, the examiner noted that this was 
more on the outer aspect of the hip.  He indicated that there 
was no evidence of any left lower extremity paresis, 
paralysis, or any foot drop or drag.  There was also no 
definite history of any numbness of the toes or quivering or 
trembling of the muscles.  The veteran stated that the pain 
started if he sat too long or if he twisted his left hip.  He 
noted that the condition was very chronic and dated back to 
1991.  The veteran indicated that the pain fluctuated and 
occurred three to four times per week.

Physical examination of the left and right upper extremities 
revealed that they were within normal limits.  On the left 
upper extremity, the vascularity, muscle tone, deep tendon 
reflexes, and range of motion of the elbow, wrist, fingers, 
and thumb were all intact.  There was no atrophy.  The 
shoulders were at the same level, bilaterally, and the 
anterior axillary lines were at the same level.  The left 
side sternoclavicular, acromioclavicular, supra and 
infraclavicular, coracoid, and the infraspinatus bursa sites 
were all nontender.  There was no subluxation or dislocation 
of the shoulder.  

The shoulder blades were normal and there was no winging of 
the scapula.  The examiner could not locate any trigger zone 
in the scapular area.  Forward flexion was to 170 degrees, 
external rotation was to 70 degrees, and internal rotation 
was to 80 degrees.  With abduction to 85-90 degrees, there 
was subacromial pain.  With active assisted range of motion 
the veteran could go to 160 degrees.  There was no evidence 
of frozen shoulder, but the examiner did expect clinical 
evidence of chronic subacromial bursitis along with probable 
rotator cuff impingement syndrome.  The Tinel's signs on the 
common entrapment sites were negative. 

Examination of the left hip revealed flexion to 120 degrees, 
extension to 120 degrees, abduction to 45 degrees, adduction 
to 25 degrees, external rotation to 60 degrees, and internal 
rotation to 40 degrees.  All were noted to be within normal 
limits but the examiner observed that with complete adduction 
and external rotation, supratrochanteric chronic tenderness 
was noted which was more in favor of a supratrochanteric 
chronic recurrent bursitis.  

The examiner rendered diagnoses of chronic recurrent left 
shoulder subacromial bursitis with mild to moderate rotator 
cuff degenerative changes and with possibility of impingement 
syndrome; and left hip most probable chronic recurrent 
supratrochanteric bursitis.  

The examiner indicated that he did not think that there was 
any relationship between the left shoulder and left hip 
conditions.  

The examiner did not provide an opinion as to whether there 
was an etiological relationship between either of these 
disorders and the complaints noted in the veteran's service 
medical records. 

Analysis

The Board is of the opinion that service connection is 
warranted for left shoulder subacromial bursitis with mild to 
moderate rotator cuff degenerative changes and with 
possibility of impingement syndrome and a left hip disorder, 
most probably chronic recurrent supratrochanteric bursitis.

The veteran has continued to report pain in his left shoulder 
and left hip since service.  At the time of his April 1992 VA 
examination diagnoses of intermittent pain of the left 
shoulder, questionable etiology, and pain in the left hip 
recently, questionable etiology, were rendered.  At the time 
of the July 1997 VA examination, diagnoses of limitation of 
flexion and abduction of the left shoulder and limitation of 
flexion and abduction of the left hip were rendered.  In 
January 1999, the Board specifically remanded this matter for 
an orthopedic examination with the examiner being requested 
to render an opinion as to whether there was an etiological 
relationship between any currently diagnosed left shoulder 
and left hip disabilities and the complaints noted in the 
service medical records.  At the time of the January 2000 VA 
examination, the examiner provided reasonably definitive 
diagnoses for the veteran's left shoulder and left hip 
disorders but did not provide the requested opinion as to 
etiology.  As a result the examination report was incomplete 
and the RO should have taken corrective action.  It did not 
do so.  Since all three examinations have found hip and 
shoulder disorders, as there has been a lack of cooperation 
in obtaining a medical opinion as to the relationship between 
the current disorders and complaints inservice, and as 
continuity of the veteran's complaints of symptomatology has 
been documented, the Board cannot dissociate the current 
disorders from the inservice complaints and is compelled to 
grant service connection. 

Low Back

Factual Background

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of back pain in 
November 1990.  The veteran reported that he had bent over 
three days earlier and that he had had back pain since that 
time.  The veteran noted that he had hurt his back two years 
earlier.  Physical examination revealed slight limitation of 
range of motion and slight paravertebral tenderness in L4-5.  
Straight leg raising was to 90 degrees, bilaterally.  Knee 
reflexes were +1, bilaterally.  It was the examiner's 
assessment that the veteran had back strain.  

At the time of a November 7, 1990, follow-up visit, the 
veteran reported having pain for five days.  Physical 
examination revealed right L5-S1 and L5-L4 restriction.  A 
diagnosis of lumbar facet restriction was rendered at that 
time.  At the time of a November 8, 1990, follow-up visit, a 
diagnosis of low back pain, chronic musculoskeletal, was 
rendered.  In a November 9, 1990, outpatient record, a 
diagnosis of low back pain, musculoskeletal spasm and strain, 
was rendered.  

In February 1992, the veteran requested service connection 
for low back problems.  

In April 1992, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having been 
involved in an automobile accident in 1979.  The veteran 
indicated that he had had recurrent attacks of low back pain 
since that time.  

Physical examination revealed slight rigidity of the lumbar 
area but no real true muscle spasm and no tenderness.  The 
veteran was able to forward flex to 90 degrees without 
discomfort, backward to 20 degrees with no discomfort, 
laterally to about 25 degrees with no discomfort, and rotate 
to 45 degrees with no discomfort.  Straight leg raising to 
about 80 degrees caused some discomfort in the left gluteal 
area and on the right side 90 degrees caused sight discomfort 
in the gluteal area with slight back discomfort on both 
maneuvers.  X-rays of the lumbar spine revealed normal 
findings.  A diagnosis of low back pain, recurrent, following 
injury in a car accident in 1979, questionable etiology, was 
rendered.  

At his December 1993 hearing, the veteran testified that he 
had had back problems since a 1977 automobile accident.  He 
indicated that he was seen by several physicians following 
the accident but there was never a diagnosis for his low back 
pain.  The veteran reported that bending over bothered him.  
He also described having pain if sitting for any length of 
time.  The veteran reported that he had had back problems 
many years prior to his hip problems.  

In October 1995, the Board remanded this matter for further 
development, to included obtaining a VA examination and all 
outstanding treatment records.  

Outpatient treatment records demonstrate that the veteran was 
seen in August 1992 with complaints of low back pain.  X-rays 
taken at that time revealed normal findings.  

In December 1992, the veteran reported that pain would start 
in his hips and radiate up to his back.  Physical examination 
revealed limited lower back range of motion, especially in 
extension, with pain in the left lower back area, to the left 
of L3-4 area mostly.  It was the examiner's assessment that 
the veteran had muscle spasm contributing to sciatica on the 
left side, but he was unable to rule out significant 
pathology in the lumbar spine.  

At the time of a May 1993 examination, the veteran was found 
to have full range of motion of the back with some complaint 
of pain in the low back area in the L-S area.  

In July 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he had lower back pain most of the time which 
was relieved sometimes with ibuprofen, 800 milligrams three 
times per day.  

Physical examination revealed positive straight leg raising 
at 48 degrees on the right and 52 degrees on the left.  There 
was no postural abnormality or fixed deformity.  Forward 
flexion was to 95 degrees, backward extension was to 23 
degrees, left lateral flexion was to 30 degrees, right 
lateral flexion was to 29 degrees, and rotation to the left 
and right was to 35 degrees.  There were no objective 
findings of pain on motion and there were no neurological 
findings.  X-rays revealed no abnormalities.  It was the 
examiner's impression that the veteran had a normal lumbar 
spine.  

Analysis

The Board is of the opinion that service connection is not 
warranted for a low back disorder.  The Board does note that 
the veteran was involved in an automobile accident in March 
1978, at which time he sustained an injury to his neck.  
There was no reference to treatment for any low back disorder 
at that time.  The Board also observes that the veteran was 
treated for low back pain on several occasions during 
service.  The Board further notes that at the time of the 
April 1992 VA examination, the veteran was diagnosed as 
having recurrent low back pain of questionable etiology.  
However, at the time of the July 1997 VA examination, the 
veteran was found to have no postural abnormalities, fixed 
deformity, or muscle spasm.  Moreover, x-rays revealed normal 
findings for the lumbar spine.  The examiner found no 
neurological involvement and there was no objective evidence 
of pain on motion.  The examiner specifically indicated that 
there were no abnormalities on physical examination or x-ray.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The July 1997 VA examination found no 
current low back disability.  Thus, service connection for a 
low back disorder must be denied.  

Hypertension

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 10 percent rating is provided for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998.

For hypertensive vascular disease (essential arterial 
hypertension) a 10 percent rating is provided for diastolic 
pressure predominantly 100 or more.  Note 2:  When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 in effect prior to 
January 12, 1998.

Factual Background

A review of the veteran's service medical records 
demonstrates that there were only two systolic blood pressure 
readings over 140 during the veteran's entire period of 
service.  These occurred in November 1990, and both were less 
than 150.  There was no diastolic reading of 90 or above 
during this same time period.  The service medical records 
are also void of any diagnoses of or treatment for 
hypertension.  

In April 1992, the veteran was afforded a VA examination.  At 
the time of the examination, blood pressure readings of 
120/100 in the sitting position, 110/90 in the recumbent 
position, 120/100 in the standing position, 155/90 sitting 
after exercise, and 120/95 two minutes after exercise were 
recorded.  Cardiovascular examination revealed a normal sinus 
rhythm and there were no murmurs or cardiomegaly.  Peripheral 
circulation was normal.  A diagnosis of hypertension was 
rendered at that time.  

At the time of his December 1993 hearing, the veteran 
testified that he was informed that he was hypertensive at 
the time of his April 1992 VA examination.  He indicated that 
was on a diet which cut down the amount of salt and pork that 
he ate.  The veteran reported that he was not taking any 
medication for hypertension.  

Outpatient treatment records obtained in conjunction with the 
October 1995 Board remand demonstrate that at the time of an 
August 1992 visit, the veteran's blood pressure was noted to 
be 130/82.  On a September 1992 visit, a blood pressure 
reading of 126/84 was recorded.  At the time of a February 
1993 visit, a blood pressure reading of 131/86 was reported.  
On an April 1993 visit, a blood pressure reading of 129/73 
was recorded.  In May 1993, blood pressure readings of 125/89 
and 124/86 were reported.  In September 1993, the veteran's 
blood pressure was 112/74 and 108/80.  In October 1993, a 
blood pressure reading of 104/78 was recorded.  In December 
1993, the veteran's blood pressure was found to be 110/70.  
At the time of January 1994 visits, the veteran had blood 
pressure readings of 112/68 and 120/70.  In February 1994, 
the veteran's blood pressure was found to be 128/80.  In 
April 1994, his blood pressure was 126/82.  In December 1994, 
a blood pressure reading of 117/70 was recorded.  At the time 
of a March 1995 hospital visit, the veteran's blood pressure 
was 122/78.  At the time of April 1995 hospital visits, blood 
pressure readings of 116/76  and 122/78 were recorded.  In 
August 1995, the veteran's blood pressure was 133/87.  In 
March 1996, his blood pressure was 125/81.  In August 1996, a 
blood pressure reading of 121/73 was recorded.  In September 
1996, the veteran's blood pressure was found to be 126/74.  

In July 1997, the veteran was afforded a VA hypertension 
examination.  At the time of the examination, the veteran 
reported that he had been diagnosed with hypertension three 
to four years ago during a routine physical examination.  The 
veteran indicated that he was initially placed on a low salt 
diet and an unknown blood pressure medication but noted that 
the medication was stopped at the end of one year when his 
blood pressure was normal.  The veteran had no subjective 
complaints.  Blood pressure readings were 136/86 in the 
sitting position, 114/80 in the lying position, 132/90 in the 
standing position, 122/80 two minutes after exercise, and 
110/80 five minutes after exercise.  The veteran indicated 
that he was not on any medication.  He did not have an 
enlarged heart and there was no apex beat beyond the 
midclavicular line.  A diagnosis of essential hypertension 
was rendered.  

Analysis

The Board is of the opinion that service connection is not 
warranted for hypertension.  There were no diastolic blood 
pressure readings in excess of 90 and only two systolic 
readings in excess of 140 during the veteran's period of 
active military service; all systolic readings were below 
150.  Moreover, there were no diagnoses of or treatment for 
hypertension during the veteran's period of service.  While 
the April 1992 VA examiner diagnosed the veteran as having 
hypertension, the blood pressure readings taken in 
conjunction with the examination did not reveal diastolic 
blood pressure readings predominantly in excess of 100 or any 
systolic readings in excess of 160.  At the time of his 
December 1993 hearing, the veteran indicated that he had not 
been prescribed any medication for treatment of blood 
pressure.  The outpatient treatment records obtained in 
conjunction with the Board remands also do not show diastolic 
readings in excess of 90 or systolic readings in excess of 
140.  Moreover, there were no diastolic readings in excess of 
90 or systolic readings in excess of 136 at the time of the 
veteran's July 1997 VA examination.  

Although the veteran reported having been placed on unknown 
medication for his high blood pressure for approximately one 
year after the initial diagnosis, which was then stopped, the 
treatment records obtained do not reveal either a diagnosis 
of high blood pressure/hypertension or prescription 
medication associated with the treatment for hypertension.  

While the veteran has been diagnosed as having hypertension 
and essential hypertension by two separate VA examiners, he 
has not met any of the criteria necessary for granting 
service connection in conjunction with VA regulations.  
Chronic hypertension was not shown in service, and the 
elevated blood pressure readings in April 1992, within one 
year of service discharge, are isolated readings considering 
the lack of any showning of elevated blood pressure readings 
on VA outpatient treatment records and examination 
thereafter.  Moreover, the readings in April 1992 do not 
indicate manifestations to a degree of 10 percent within one 
year of service discharge.  Only two of five diastolic 
readings were 100; this does not show readings predominantly 
100.  Additionally, no systolic readings were 160 or above, 
and there is no history of readings predominently 100 or more 
necessitating continuous medication.  

As such, service connection for hypertension is not 
warranted.  


ORDER

Service connection for left shoulder subacromial bursitis 
with mild to moderate rotator cuff degenerative changes and 
with possibility of impingement syndrome is granted.

Service connection for a left hip disability, most probably 
chronic recurrent supratrochanteric bursitis, is granted.

Service connection for a low back disorder is denied.  

Service connection for hypertension is denied.  



		
	HOLLY E. MOEHLMANN	
	Member, Board of Veterans' Appeals



 

